Citation Nr: 0523320
Decision Date: 08/25/05	Archive Date: 11/10/05

DOCKET NO. 96-47  413                       DATE AUG 25 2005


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

THE ISSUES

1. Entitlement to an increase in the 10 percent evaluation currently assigned for service-connected excision os secundium right calcaneus and sesamoid bone from IPJ of the right great toe, with post-operative residuals of Tailor's bunion of the right fifth toe.

2. Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 following right foot surgery on October 5, 1995.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1984 to April 1992. She appears to have had earlier, unverified service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 1996 decision by the RO which, in part, granted additional disability of the right great toe, but continued the noncompensable evaluation assigned the right foot disability, and denied entitlement to a temporary total rating under 38 C.F.R. § 4.30 following surgery on October 5, 1995. A personal hearing at the RO was held in December 1996. The Board remanded the appeal to the RO for additional development in July 1997.

By rating action in September 2001, the RO granted additional disability of the right foot (residuals of Tailor's bunion of the right 5th toe) and assigned an increased rating to 10 percent, effective from May 21, 1996, the date of claim. The veteran disagreed with the evaluation assigned and perfected a timely appeal.

The Board remanded the appeal to the RO in March 2003 to comply with the veteran's request for a personal hearing. A hearing before the undersigned member of the Board in Washington, DC was held in September 2003. Subsequent to the hearing, the veteran advised VA that she moved to North Carolina.

At the September 2003 hearing, the representative appeared to raise the additional issue of service connection for a neck disability. This matter is not in appellate status and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

-2


REMAND

During the pendency of this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 1. No. 106-475, 114 Stat. 2096 (2000), was signed into law. The Act and implementing regulations, among other things, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. It also includes new notification provisions. 38 C.F.R. § 3.159 (2004).

In the instant case, the veteran has never been advised of VCAA, nor has she been provided with the appropriate laws and regulations, including 38 C.F.R. § 3.159, which explains fully, VA's duty to assist. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Concerning the right foot disability, the Board notes that numerous VA and private medical reports were associated with the claims file subsequent to the November 2001 statement of the case (SOC) and the veteran's substantive appeal, received in April 2002. However, a supplemental statement of the case (SSOC) was not promulgated. Although the veteran waived consideration of some recently submitted evidence, the promulgation of an SSOC is required for the evidence received since the SOC was issued, including the August 2002 QTC examination report. 38 C.F.R. § 19.31(b)(1) (2004). Therefore, on remand, the RO should consider all of the evidence associated with the claim file since November 2001.

Additionally, the Board notes that the QTC examination in August 2002 indicated that there was limited function in the right foot due to pain. However, the examiner did not offer any opinion as to the extent of functional impairment due to pain, weakness, fatigability, incoordination, or during flare-ups under 38 C.F.R. §§ 4.40, 4.45, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995). Furthermore, the claims file was not made available to the examiner for review. 38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole-recorded history. See also EF v. Derwinski, 1 Vet. App. 324, 326 (1991); and Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

- 3 


In DeLuca, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court"), held that any identified functional loss should be. if feasible. expressed in terms of additional range of motion loss. The Board recognizes that these may be difficult questions to answer without resorting to speculation. Nonetheless, the Court requires that they are addressed by a physician, as the Board is not competent to render opinions requiring medical expertise.

Given the absence of relevant clinical information concerning functional loss, the Board finds that the current medical evidence of record is inadequate and that further development of the record is necessary.

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review. Accordingly, the claim is REMANDED to the RO for the following action:

1. The RO must review the claims file and ensure that all notification and development actions required by the VCAA and implementing regulations are fully complied with and satisfied.

2. The RO should take appropriate steps to contact the veteran and obtain the names and addresses of all medical care providers, VA or non- VA, who treated her for her right foot disability since 2004. After the veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. All attempts to procure records should be documented in the file. If the RO cannot obtained records identified by the veteran, a notation to that effect should be inserted in the file. The veteran and her representative are to be notified of any unsuccessful efforts in this regard.

-4


3. The veteran should be afforded a VA podiatry examination to determine the extent and severity of all residuals related her right foot disability. The claims folder must be made available to the physician for review, and a notation to the effect that this record review took place should be included in the report. All appropriate testing should be undertaken in connection with the examination. The clinical findings and reasons upon which any opinion is based should be typed or otherwise recorded in a legible manner for review purposes.

I The physician should note any limitation of motion in the right foot, and indicate what is considered normal range of motion.

II The examiner should determine whether the right foot exhibits weakened movement, excess fatigability, or incoordination. If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion or favorable. intermediate or unfavorable ankylosis.

III The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right foot is used repeatedly over a period of time. This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or favorable. intermediate or unfavorable ankylosis due to pain on use or during flare-ups.

- 5 


4. The veteran must be given adequate notice of the date and place of any requested examination. A copy of all notifications must be associated with the claims folder. The veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.

5. After the requested development has been completed, the RO should readjudicate the merits of the claims based on all the evidence of record and all governing legal authority, including the VCAA of 2000 and implementing regulations, and all information obtained since November 2001. If the benefits sought on appeal remain denied, the veteran and her representative should be furnished a Supplemental Statement of the Case, including the provisions of 38 C.F.R. § 3.159, and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The veteran need take no action unless otherwise notified. The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of

- 6


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

		V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 7




